Exhibit 10.2

BNC BANCORP

SUBSCRIPTION AND REGISTRATION RIGHTS AGREEMENT

1. Subscription. The undersigned (the “Subscriber”) hereby irrevocably
subscribes to purchase the number of shares of no par value common stock (the
“Common Stock”) of BNC Bancorp, a North Carolina corporation (the “Company”),
set forth on the signature page of this Subscription and Registration Rights
Agreement (the “Agreement”) at the purchase price of $10.00 per share.

2. Acceptance or Rejection of Subscription. It is understood and agreed that all
subscriptions tendered by investors are subject to acceptance by the Company’s
board of directors or its designees, and the Company reserves the absolute and
unqualified right to reject or reduce any subscription for any reason or no
reason prior to acceptance, in its sole discretion. The Company is acting as its
own placement agent.

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Subscriber as follows:

(a) The Company is duly organized and existing under the laws of North Carolina
and is duly qualified to transact business in each jurisdiction in which such
qualification is required, except where the failure to so qualify would not have
a Material Adverse Effect. As used herein, Material Adverse Effect means a
material adverse effect on the business, financial condition, properties,
shareholders’ equity, or results of operations of the Company and its
subsidiaries taken as a whole.

(b) The Company is authorized to issue the Common Stock and enter into this
Agreement, by all necessary corporate action.

(c) The shares of Common Stock (the “Shares”) been duly authorized and reserved
for issuance; further, upon issuance thereof such Shares will be validly
authorized, fully paid and non-assessable.

4. Representations and Warranties of the Subscriber. The Subscriber hereby
represents and warrants to the Company and as follows:

(a) The Subscriber has been advised that the Common Stock has not been
registered under the Securities Act of 1933, as amended, or any successor
statute (the “Securities Act”), or registered or qualified under any state
securities law, on the grounds, among others, that no distribution or public
offering of the Common Stock is to be effected and the Common Stock will be
purchased in connection with a transaction that does not involve any public
offering within the meaning of the Securities Act or under the rules and
regulations of the Securities and Exchange Commission and in reliance upon the
exemption from registration provided by applicable provisions of state law. The
Subscriber understands that the Company is relying in part on the
representations of the Subscriber as set forth herein for purposes of claiming
such exemptions and that the basis for such exemptions may not be present if,
notwithstanding the representations of the Subscriber, the Subscriber intends to
acquire the Common Stock for resale on the occurrence or non-occurrence of some
predetermined event. The Subscriber has no such intention.

(b) The Subscriber is an “accredited investor” as defined in Rule 501 of
Regulation D promulgated under the Securities Act.

(c) The Subscriber has adequate means of providing for current needs and
possible contingencies, and has no need for liquidity of this investment in the
Common Stock.

(d) The Subscriber certifies that: (i) the Subscriber is a person for purposes
of U.S. income taxation, and (ii) the social security number (taxpayer
identification number in the case of any entity Subscriber) and the address of
the Subscriber’s principal address and state of residency (office address in the
case of any entity Subscriber) are as set forth below on the signature page
hereto. The Subscriber further certifies that the Subscriber has no present
intention of becoming a resident of any other state or

 

A-1



--------------------------------------------------------------------------------

jurisdiction. The Subscriber hereby agrees to notify the Company within 60 days
after the date on which the Subscriber becomes a nonresident alien individual,
or foreign person or a nominee for a nonresident alien or foreign person. The
Subscriber is not acquiring the Common Stock with a view to realizing any
benefit under U.S. federal income tax laws and no representations have been made
to the Subscriber that any such benefits will be available as a result of the
Subscriber’s acquisition, ownership, or disposition of the Common Stock. The
Subscriber understands that this certification may be disclosed to the Internal
Revenue Service by the Company and that any false statement contained herein
could be punished by fine, imprisonment, or both.

(e) The Subscriber has such knowledge and experience in financial and business
matters that the Subscriber is capable of evaluating the nature, merits and
risks of an investment in the Common Stock, and has, to the extent the
Subscriber believes such discussion necessary, discussed with professional
legal, tax and financial advisers the suitability of an investment in the Common
Stock, and has determined that an investment in the Common Stock is consistent
with the Subscriber’s investment objectives.

(f) The Subscriber has had access to the books and records of the Company, any
information the Company possesses or can possess without unreasonable expenses
necessary to verify any information furnished to the Subscriber, and such other
documents as are pertinent to making an informed investment decision.

(g) The Subscriber acknowledges that Subscriber has reviewed (i) certain risk
factors provided by the Company in its SEC filing, as well as (ii) all other
U.S. Securities and Exchange Commission (the “SEC”) filings, records, reports
and materials regarding the Company and the Bank to enable Subscriber to
evaluate its investment.

(h) The Subscriber has had an opportunity to ask questions of and receive
satisfactory answers from the officers of the Company concerning the terms and
conditions of the Offering and the Common Stock, the Company’s operations, and
the financial and other affairs of the Company to the extent deemed necessary in
light of the Subscriber’s personal knowledge of the Company’s affairs. The
Subscriber has had access to all information necessary to verify the accuracy of
the information set forth in this Agreement, and the Subscriber has taken all
the steps necessary to evaluate the merits and risks of an investment as
proposed hereby.

(i) The Subscriber is not acquiring the Common Stock based upon any
representation, oral or written, by any person with respect to the Company, but
rather upon an independent examination and judgment as to the prospects of the
Company.

(j) The Subscriber is aware that an investment in the Company is speculative and
subject to substantial risks. The undersigned is capable of bearing the high
degree of economic risk and burdens of this investment, including, but not
limited to, the possibility of a complete loss of Subscriber’s investment in the
Common Stock and the limited transferability of the Common Stock.

(k) Subscriber has had a reasonable opportunity to ask such questions as it has
deemed necessary of, and to receive answers from, the officers and
representatives of the Company and Bank of North Carolina (the “Bank”)
concerning the Company’s and the Bank’s financial condition and results of
operations, the business plan for the Company and the Bank, all material
employment agreements and benefit plans and other contractual arrangements among
the Company, the Bank and their respective management teams, and any additional
relevant information that the Company possesses, and any such questions have
been answered to its satisfaction.

(l) Subscriber has had the opportunity to review and evaluate in connection with
its investment decision with respect to the Common Stock all publicly available
records and filings concerning the Company and the Bank, records, filings,
reports, agreements and other materials provided by the Company regarding its
and the Bank’s business, operations and financial condition sufficient to enable
it to evaluate its investment.



--------------------------------------------------------------------------------

(m) Subscriber acknowledges that it is Subscriber’s responsibility to, and it
has conducted its own independent investigation and evaluation of the Company
and the Bank, including without limitation, (i) the planned future operations of
the Company, and (ii) the Company’s existing management team. Subscriber is not
relying upon, and has not relied upon, any advice, statement, representation or
warranty made by any person by or on behalf of the Company, except for the
express statements, representations and warranties of the Company made or
contained in this Agreement.

(n) Subscriber understands that (i) no representation is being made as to the
future value of the Common Stock, and (ii) no representation is being made as to
any projections or estimates delivered to or made available to Subscriber (or
any of its affiliates or representatives) of the Company’s or the Bank’s future
assets, liabilities, stockholders’ equity, regulatory capital ratios, net
interest income, net income or any component of any of the foregoing or any
ratios derived therefrom.

(o) The Common Stock is being acquired solely for the Subscriber’s own account,
for investment, and is not being purchased with a view to or for the resale,
distribution, subdivision or fractionalization thereof; the Subscriber has not
entered into, and has no plans to enter into, any such contract, undertaking,
agreement or arrangement; the Subscriber has not entered into, and has no plans
to enter into, any agreement to compel disposition of the Common Stock; and the
Subscriber will not offer, sell, pledge or otherwise dispose of all or any
portion of the Common Stock unless, in the opinion of counsel for or
satisfactory to the Company, registration under the Securities Act or any
applicable state securities laws is not required.

(p) The Common Stock was not offered to the Subscriber by means of any form of
general or public solicitations or advertisements, nor is the Subscriber aware
of any offers made to other persons by such means. The Subscriber has not
provided or made available any information made available by the Company to any
other person other than the Subscriber’s professional advisors.

(q) The Subscriber is not a minor and is not operating under any legal
disability, which could render its subscription unenforceable or invalid.

(r) The Subscriber has consulted with Subscriber’s own legal, regulatory, tax,
business, investment, financial and accounting advisors in connection herewith
to the extent Subscriber has deemed necessary.

(s) The Subscriber understands that no federal or state agency has reviewed or
made any finding or determination as to the fairness or merits of an investment
in the Common Stock, and no such agency has made any recommendation or
endorsement whatsoever with respect to such an investment.

(t) The Subscriber understands and agrees that the Shares are not savings
accounts, deposits or other obligations of a depository institution and are not
insured by the FDIC, including the FDIC’s Deposit Insurance Fund, or any other
governmental agency, and that the Shares are subject to risk of loss.

(u) A legend indicating that the Common Stock has not been registered under any
securities laws will be placed on any certificates or agreements representing
the Common Stock delivered to the Subscriber or any substitutes therefore and
any transfer agent of the Company will be instructed to require compliance
therewith.

(v) The Subscriber acknowledges and is fully aware of that there are substantial
restrictions on the transferability of the Common Stock; and therefore, cannot
be resold unless they are registered under the Securities Act (and applicable
state securities laws) or unless an exemption from registration is available.



--------------------------------------------------------------------------------

(w) The Subscriber believes that, based on the Subscriber’s relationship to the
Company and business experience as a sophisticated investor and based on the
Subscriber’s economic bargaining power, the Subscriber has been provided with
all information or been given access to all information with respect to the
Company which might affect the Subscriber’s decision whether to purchase the
Common Stock.

(x) The Subscriber has made an independent examination of, and judgment with
respect to, the Company’s prospects and the Common Stock and has been advised by
the Company that the Subscriber should consult with the Subscriber’s legal and
financial advisers with respect to the purchase of the Common Stock. The
Subscriber acknowledges that legal advice has been provided to the Company by
Womble Carlyle Sandridge & Rice, PLLC, and that such law firm has neither
provided advice to the Subscriber nor performed any due diligence on
Subscriber’s behalf. The Subscriber also acknowledges that none of the Company,
its directors, officers, and agents, nor any other person has promised,
represented, or guaranteed: (i) the safety of any investment in the Company;
(ii) that the Company will be profitable; or (iii) that any particular
investment return will be achieved or the profitability of any investment
return.

(y) If this Agreement is executed and delivered on behalf of a partnership,
corporation, trust, or estate: (i) the undersigned has been duly authorized and
is duly qualified to execute and deliver this Agreement and all other
instruments executed and delivered on behalf of such partnership, corporation,
trust or estate in connection with the purchase of the Common Stock; (ii) the
signature of the undersigned is binding upon such partnership, corporation,
trust or estate; (iii) such entity has not been formed for the specific purpose
of acquiring the Common Stock; (iv) the partnership, corporation, trust, or
estate is duly authorized to purchase and hold such Common Stock; and (v) the
partnership, corporation, trust, or estate has its principal place of business
at the address set forth on the signature page.

(z) The Subscriber has not distributed any information relating to this
investment to any other person.

(aa) The foregoing representations and warranties and all information provided
by the Subscriber to the Company are true and accurate as of the date hereof and
shall be true and accurate as of the date of the Subscriber’s payment of the
full purchase price of the Common Stock and shall survive thereafter. If in any
respect such representations, warranties, and information shall not be true and
accurate prior to or as of the Subscriber’s payment of the full purchase price
of the Common Stock, the Subscriber shall give written notice of such fact to
the Company, specifying which representations, warranties, and information are
not true and accurate and the reasons therefore.

5. Brokers and Finders. The Subscriber has not employed any broker or finder or
incurred any liability for any financial advisory fees, brokerage fees,
commissions or finder fees, and no broker or finder has acted directly or
indirectly for Subscriber in connection with this Agreement or the transactions
contemplated hereby, in each case whose fees the Company would be required to
pay.

6. Indemnification. The Subscriber understands the meaning and legal
consequences of the above representations and warranties, and the Subscriber
hereby agrees to indemnify and hold harmless the Company, and its respective
affiliates, directors, controlling persons, agents, attorneys, accountants and
employees, from and against all damages, losses, costs and expenses (including
reasonable attorneys’ fees) that they may incur by reason of the Subscriber’s
failure to fulfill any of the terms or conditions of this Agreement, or by
reason of any breach of the representations and warranties made by the
Subscriber herein or in any document provided by the Subscriber to the Company
by reason of or arising from any actual or alleged misrepresentation or
misstatement of facts or omission to represent or state facts made by the
undersigned to the Company concerning the Subscriber or the person signing this
Agreement on behalf of the Subscriber or the financial position thereof in
connection with the offering or sale of the Common Stock which is not remedied
by timely notice to the Company. The undersigned further hereby agrees to
indemnify the management of the Company and hold the Company harmless from and
against liability, damage, cost or expense incurred on any and all account of or
arising out of:

(a) any inaccuracy in the declarations, representations and warranties herein
above set forth;



--------------------------------------------------------------------------------

(b) the disposition of any Common Stock by the undersigned, contrary to the
foregoing declarations, representations and warranties; and

(c) any action, suit or proceeding based upon:

(1) the claim that said declarations, representations or warranties were
inaccurate or misleading or otherwise cause for obtaining damages or redress
from the Company; or

(2) the disposition of any of the Common Stock or any part thereof.

7. Confidentiality. The information about the Company which has been disclosed
to the Subscriber in connection with the Subscriber’s purchase of the Common
Stock is deemed to be “Confidential Information” of the Company, and the
Subscriber represents and warrants to, and hereby agrees with the Company, that
unless the Company has consented in writing to the contrary, the Subscriber will
use the Subscriber’s best efforts not to disclose such Confidential Information
to others or use any part of such Confidential Information that has been
disclosed to the Subscriber other than in connection with such Subscriber’s
investment in the Company, except any part thereof (a) which may be in the
public domain; (b) which may be independently disclosed to the Subscriber by any
third party not itself in a confidential relationship with the Company;
(c) which may already be in possession (otherwise than through disclosure by the
Company or by any third party that is in a confidential relationship with the
Company) of the Subscriber; or (d) which the Subscriber may be required to
disclose by order of a court or administrative agency having competent
jurisdiction; provided, however, that this Section 7 shall be terminated and be
of no force or effect with respect to any such Confidential Information upon
such Confidential Information becoming a part of the public domain through
action by anyone other than the Subscriber.

8. Transferability. The Subscriber agrees not to transfer or assign this
Agreement, or any interest herein, and further agrees that the assignment and
transferability of the Common Stock acquired pursuant hereto shall be made only
in accordance with the terms of applicable federal and state securities laws.

9. Registration Rights.

(a) Registration.

(1) Subject to the terms and conditions of this Agreement, the Company covenants
and agrees that as promptly as reasonably practicable after the Closing Date
(and in any event no later than the date that is 60 days after the Closing Date
(the “Registration Deadline”)), the Company shall have prepared and filed with
the SEC a Shelf Registration Statement (defined below) covering all Registrable
Securities (or otherwise designate an existing Shelf Registration Statement
filed with the SEC to cover the Registrable Securities), and, to the extent the
Shelf Registration Statement has not theretofore been declared effective or is
not automatically effective upon such filing, the Company shall use reasonable
best efforts to cause such Shelf Registration Statement to be declared or become
effective not later than the Registration Deadline and to keep such Shelf
Registration Statement continuously effective and in compliance with the
Securities Act and usable for resale of such Registrable Securities for a period
from the date of its initial effectiveness until such time as there are no
Registrable Securities remaining (including by refiling such Shelf Registration
Statement (or a new Shelf Registration Statement) if the initial Shelf
Registration Statement expires).

(2) Any registration pursuant to this Section 9(a) shall be effected by means of
a shelf registration under the Securities Act (a “Shelf Registration Statement”)
in accordance with the methods and distribution set forth in the Shelf
Registration Statement and Rule 415. If the Subscriber or any other holder of
Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with this Agreement intends to
distribute any Registrable Securities by means of an underwritten offering it
shall promptly so advise the Company and the Company shall take all reasonable
steps to facilitate such distribution, including



--------------------------------------------------------------------------------

the actions required pursuant to Section 9(c); provided, that the Company shall
not be required to facilitate an underwritten offering of Registrable Securities
unless the expected gross proceeds from such offering exceed $10 million. The
lead underwriters in any such distribution shall be selected by the holders of a
majority of the Registrable Securities to be distributed and be reasonably
acceptable to the Company.

(3) The Company shall not be required to effect a registration (including a
resale of Registrable Securities from an effective Shelf Registration Statement)
or an underwritten offering pursuant to this Section 9(a): (i) with respect to
securities that are not Registrable Securities; (ii) during any Scheduled
Black-out Period; or (iii) if the Company has notified the Subscriber and all
other Holders that in the good faith judgment of the Company’s Board of
Directors, it would be materially detrimental to the Company or its security
holders for such registration or underwritten offering to be effected at such
time, in which event the Company shall have the right to defer such registration
or underwritten offering for a period of not more than 45 days after receipt of
the request of the Subscriber or any other Holder; provided that such right to
delay a registration or underwritten offering shall be exercised by the Company
(A) only if the Company has generally exercised (or is concurrently exercising)
similar black-out rights against holders of similar securities that have
registration rights and (B) not more than twice in any 12-month period and not
more than 90 days in the aggregate in any 12-month period.

(4) Whenever the Company proposes to register any of its equity securities,
other than a registration pursuant to Section 9(a)(1) or a Special Registration,
and the registration form to be filed may be used for the registration or
qualification for distribution of Registrable Securities, the Company will give
prompt written notice to the Subscriber and all other Holders of its intention
to effect such a registration (but in no event less than ten days prior to the
anticipated filing date) and (subject to clause (6) below) will include in such
registration all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within ten business days after
the date of the Company’s notice (a “Piggyback Registration”). Any such person
that has made such a written request may withdraw its Registrable Securities
from such Piggyback Registration by giving written notice to the Company and the
managing underwriter, if any, on or before the fifth business day prior to the
planned effective date of such Piggyback Registration. The Company may terminate
or withdraw any registration under this Section 9(a)(4) prior to the
effectiveness of such registration, whether or not the Subscriber or any other
Holders have elected to include Registrable Securities in such registration.
“Special Registration” means the registration of (i) equity securities and/or
options or other rights in respect thereof solely registered on Form S-4 or Form
S-8 (or successor form) and (ii) shares of equity securities and/or options or
other rights in respect thereof to be offered to directors, members of
management, employees, consultants, customers, lenders or vendors of the Company
or Company Subsidiaries or in connection with dividend reinvestment plans.

(5) If the registration referred to in Section 9(a)(4) is proposed to be
underwritten, the Company will so advise the Subscriber and all other Holders as
a part of the written notice given pursuant to Section 9(a)(4). In such event,
the right of the Subscriber and all other Holders to registration pursuant to
this Section 9(a) will be conditioned upon such persons’ participation in such
underwriting and the inclusion of such persons’ Registrable Securities in the
underwriting, and each such person will (together with the Company and the other
persons distributing their securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company. If any participating person
disapproves of the terms of the underwriting, such person may elect to withdraw
therefrom by written notice to the Company, the managing underwriter and the
Subscriber.

(6) If a Piggyback Registration under Section 9(a)(4) relates to an underwritten
primary offering on behalf of the Company, and in either case the managing
underwriters advise the Company that in their reasonable opinion the number of
securities requested to be included in



--------------------------------------------------------------------------------

such offering exceeds the number which can be sold without adversely affecting
the marketability of such offering (including an adverse effect on the per share
offering price), the Company will include in such registration or prospectus
only such number of securities that in the reasonable opinion of such
underwriters can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), which
securities will be so included in the following order of priority: (i) first, in
the case of a Piggyback Registration under Section 9(a)(4), the securities the
Company proposes to sell, (ii) second, Registrable Securities of the Subscriber
and all other Holders who have requested registration of Registrable Securities
pursuant to Section 9(a)(2) or 9(a)(4), as applicable, pro rata on the basis of
the aggregate number of such securities or shares owned by each such person and
(iii) third, any other securities of the Company that have been requested to be
so included, subject to the terms of this Agreement.

(b) Expenses of Registration. All Registration Expenses incurred in connection
with any registration, qualification or compliance hereunder shall be borne by
the Company. All Selling Expenses incurred in connection with any registrations
hereunder shall be borne by the holders of the securities so registered pro rata
on the basis of the aggregate offering or sale price of the securities so
registered.

(c) Obligations of the Company. The Company shall use its reasonable best
efforts for so long as there are Registrable Securities outstanding, to take
such actions as are under its control to remain a well-known seasoned issuer (as
defined in Rule 405 under the Securities Act) if it becomes eligible for such
status in the future (and not become an ineligible issuer (as defined in Rule
405 under the Securities Act)). In addition, whenever required to effect the
registration of any Registrable Securities or facilitate the distribution of
Registrable Securities pursuant to an effective Shelf Registration Statement,
the Company shall, as expeditiously as reasonably practicable:

(1) Prepare and file with the SEC a prospectus supplement with respect to a
proposed offering of Registrable Securities pursuant to an effective
registration statement, subject to this Section 9(c), and keep such registration
statement effective or such prospectus supplement current until the securities
described therein are no longer Registrable Securities.

(2) Prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement.

(3) Furnish to the Holders and any underwriters such number of copies of the
applicable registration statement and each such amendment and supplement thereto
(including in each case all exhibits) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned or to be distributed
by them.

(4) Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions as shall be reasonably requested by the Holders or
any managing underwriter(s), to keep such registration or qualification in
effect for so long as such registration statement remains in effect, and to take
any other action which may be reasonably necessary to enable such seller to
consummate the disposition in such jurisdictions of the securities owned by such
Holder; provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions.

(5) Notify each Holder of Registrable Securities at any time when a prospectus
relating thereto is required to be delivered under the Securities Act of the
happening of any event as a result of which the applicable prospectus, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing.



--------------------------------------------------------------------------------

(6) Give written notice to the Holders:

(i) when any registration statement filed pursuant to Section 9(a) or any
amendment thereto has been filed with the SEC (except for any amendment effected
by the filing of a document with the SEC pursuant to the Securities Exchange Act
of 1934, as amended, or any successor statute (the “Exchange Act”)) and when
such registration statement or any post-effective amendment thereto has become
effective;

(ii) of any request by the SEC for amendments or supplements to any registration
statement or the prospectus included therein or for additional information;

(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of any registration statement or the initiation of any proceedings for that
purpose;

(iv) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Common Stock for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose;

(v) of the happening of any event that requires the Company to make changes in
any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made); and

(vi) if at any time the representations and warranties of the Company contained
in any underwriting agreement contemplated by Section 9(c)(10) cease to be true
and correct.

(7) Use its reasonable best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 9(c)(6)(iii) at the earliest practicable time.

(8) Upon the occurrence of any event contemplated by Section 9(c)(5) or
9(c)(6)(v), promptly prepare a post-effective amendment to such registration
statement or a supplement to the related prospectus or file any other required
document so that, as thereafter delivered to the Holders and any underwriters,
the prospectus will not contain an untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. If the Company
notifies the Holders in accordance with Section 9(c)(6)(v) to suspend the use of
the prospectus until the requisite changes to the prospectus have been made,
then the Holders and any underwriters shall suspend use of such prospectus and
use their reasonable best efforts to return to the Company all copies of such
prospectus (at the Company’s expense) other than permanent file copies then in
such Holder’s or underwriter’s possession. The total number of days that any
such suspension may be in effect in any 180-day period shall not exceed 60 days.

(9) Use reasonable best efforts to procure the cooperation of the Company’s
transfer agent in settling any offering or sale of Registrable Securities,
including with respect to the transfer of physical stock certificates into
book-entry form in accordance with any procedures reasonably requested by the
Holders or any managing underwriter(s).



--------------------------------------------------------------------------------

(10) If an underwritten offering is requested pursuant to Section 9(a)(2), enter
into an underwriting agreement in customary form, scope and substance and take
all such other actions reasonably requested by the Holders of a majority of the
Registrable Securities being sold in connection therewith or by the managing
underwriter(s), if any, to expedite or facilitate the underwritten disposition
of such Registrable Securities, and in connection therewith in any underwritten
offering (including making members of management and executives of the Company
available to participate in “road shows,” similar sales events and other
marketing activities), (i) make such representations and warranties to the
Holders that are selling stockholders and the managing underwriter(s), if any,
with respect to the business of the Company and its subsidiaries, and the Shelf
Registration Statement, prospectus and documents, if any, incorporated or deemed
to be incorporated by reference therein, in each case, in customary form,
substance and scope, and, if true, confirm the same if and when requested,
(ii) use its reasonable best efforts to furnish the underwriters with opinions
of counsel to the Company, addressed to the managing underwriter(s), if any,
covering the matters customarily covered in such opinions requested in
underwritten offerings, (iii) use its reasonable best efforts to obtain “cold
comfort” letters from the independent certified public accountants of the
Company (and, if necessary, any other independent certified public accountants
of any business acquired by the Company for which financial statements and
financial data are included in the Shelf Registration Statement) who have
certified the financial statements included in such Shelf Registration
Statement, addressed to each of the managing underwriter(s), if any, such
letters to be in customary form and covering matters of the type customarily
covered in “cold comfort” letters, (iv) if an underwriting agreement is entered
into, the same shall contain indemnification provisions and procedures customary
in underwritten offerings, and (v) deliver such documents and certificates as
may be reasonably requested by the Holders of a majority of the Registrable
Securities being sold in connection therewith, their counsel and the managing
underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (i) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company. Notwithstanding anything
contained herein to the contrary, the Company shall not be required to enter
into any underwriting agreement or permit any underwritten offering absent an
agreement by the applicable underwriter(s) to indemnify the Company in form,
scope and substance as is customary in underwritten offerings by the Company.

(11) Make available for inspection by a representative of Holders that are
selling stockholders, the managing underwriter(s), if any, and any attorneys or
accountants retained by such Holders or managing underwriter(s), at the offices
where normally kept, during reasonable business hours, financial and other
records, pertinent corporate documents and properties of the Company, and cause
the officers, directors and employees of the Company to supply all information
in each case reasonably requested (and of the type customarily provided in
connection with due diligence conducted in connection with a registered public
offering of securities) by any such representative, managing underwriter(s),
attorney or accountant in connection with such Shelf Registration Statement.

(12) Cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed or,
if no similar securities issued by the Company are then listed on any securities
exchange, use its reasonable best efforts to cause all such Registrable
Securities to be listed on the New York Stock Exchange or the NASDAQ Capital
Market, as determined by the Company.

(13) If requested by Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith, or the managing underwriter(s),
if any, promptly include in a prospectus supplement or amendment such
information as the Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith or managing underwriter(s), if
any, may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or such amendment as soon as practicable after the Company has
received such request.



--------------------------------------------------------------------------------

(14) Timely provide to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.

(d) Suspension of Sales. During any Scheduled Black-out Period and upon receipt
of written notice from the Company that a registration statement, prospectus or
prospectus supplement contains or may contain an untrue statement of a material
fact or omits or may omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading or that circumstances
exist that make inadvisable use of such registration statement, prospectus or
prospectus supplement, each Holder of Registrable Securities shall forthwith
discontinue disposition of Registrable Securities until termination of such
Scheduled Black-out Period or until such Holder has received copies of a
supplemented or amended prospectus or prospectus supplement, or until such
Holder is advised in writing by the Company that the use of the prospectus and,
if applicable, prospectus supplement may be resumed, and, if so directed by the
Company, such Holder shall deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies then in such Holder’s possession, of
the prospectus and, if applicable, prospectus supplement covering such
Registrable Securities current at the time of receipt of such notice. The total
number of days that any such suspension may be in effect in any 180-day period
shall not exceed 60 days.

(e) Termination of Registration Rights. A Holder’s registration rights as to any
securities held by such Holder (and its Affiliates, partners, members and former
members) shall not be available unless such securities are Registrable
Securities. A Holder’s registration rights shall expire if all the Registrable
Securities held by such Holder may be sold without any volume restriction under
Rule 144 during any 90 day period after taking into account any Holder’s status
as an affiliate of the Company as determined by the Company.

(f) Furnishing Information.

(1) Neither the Subscriber nor any Holder shall use any free writing prospectus
(as defined in Rule 405) in connection with the sale of Registrable Securities
without the prior written consent of the Company.

(2) It shall be a condition precedent to the obligations of the Company with
respect to the Subscriber and/or the selling Holders to take any action pursuant
to Section 9(c) that the Subscriber and/or the selling Holders and the
underwriters, if any, shall furnish to the Company such information regarding
themselves, the Registrable Securities held by them and the intended method of
disposition of such securities as shall be required to effect the registered
offering of their Registrable Securities.

(g) Indemnification.

(1) The Company agrees to indemnify each Holder and, if a Holder is a person
other than an individual, such Holder’s officers, directors, employees, agents,
representatives and Affiliates, and each person, if any, that controls a Holder
within the meaning of the Securities Act (each, an “Indemnitee”), against any
and all actions, suits, claims, proceedings, costs, losses, liabilities,
damages, expenses (including reasonable attorneys’ fees and disbursements),
amounts paid in settlement and other costs (collectively, “Losses”), joint or
several, arising out of or based upon any untrue statement or alleged untrue
statement of material fact contained in any registration statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto or any documents incorporated therein by
reference or contained in any free writing prospectus (as such term is defined
in Rule 405) prepared by the Company or authorized by it in writing for use by
such Holder (or any amendment or supplement thereto); or any omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, that the Company shall not be liable to such
Indemnitee in any such case to the extent that any such loss, claim, damage,
liability (or action or proceeding in respect thereof) or



--------------------------------------------------------------------------------

expense arises out of or is based upon (i) an untrue statement or omission made
in such registration statement, including any such preliminary prospectus or
final prospectus contained therein or any such amendments or supplements thereto
or contained in any free writing prospectus (as such term is defined in Rule
405) prepared by the Company or authorized by it in writing for use by such
Holder (or any amendment or supplement thereto), in reliance upon and in
conformity with information regarding such Indemnitee or its plan of
distribution or ownership interests which was furnished in writing to the
Company by such Indemnitee for use in connection with such registration
statement, including any such preliminary prospectus or final prospectus
contained therein or any such amendments or supplements thereto, or (ii) offers
or sales effected by or on behalf such Indemnitee “by means of” (as defined in
Rule 159A) a “free writing prospectus” (as defined in Rule 405) that was not
authorized in writing by the Company.

(2) If the indemnification provided for in Section 9(g)(1) is unavailable to an
Indemnitee with respect to any Losses or is insufficient to hold the Indemnitee
harmless as contemplated therein, then the Company, in lieu of indemnifying such
Indemnitee, shall contribute to the amount paid or payable by such Indemnitee as
a result of such Losses in such proportion as is appropriate to reflect the
relative fault of the Indemnitee, on the one hand, and the Company, on the other
hand, in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations. The relative
fault of the Company, on the one hand, and of the Indemnitee, on the other hand,
shall be determined by reference to, among other factors, whether the untrue
statement of a material fact or omission to state a material fact relates to
information supplied by the Company or by the Indemnitee and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission; the Company and each Holder agree that it
would not be just and equitable if contribution pursuant to this Section 9(g)(2)
were determined by pro rata allocation or by any other method of allocation that
does not take account of the equitable considerations referred to in
Section 9(g)(1). No Indemnitee guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from the Company if the Company was not guilty of such fraudulent
misrepresentation.

(h) Assignment of Registration Rights. The rights of the Subscriber to
registration of Registrable Securities pursuant to Section 9(a) may be assigned
by the Subscriber to a transferee or assignee of Registrable Securities (i) to
which there is transferred to such transferee no less than $3 million in
Registrable Securities or (ii) to any person owning equity securities of the
Subscriber or which is a limited partner or similar investor in any Affiliate of
the Subscriber; provided, however, that the transferor shall, within ten days
after such transfer, furnish to the Company written notice of the name and
address of such transferee or assignee and the number and type of Registrable
Securities that are being assigned.

(i) Holdback. With respect to any underwritten offering of Registrable
Securities by the Subscriber or other Holders pursuant to this Section 9, the
Company agrees not to effect (other than pursuant to such registration or
pursuant to a Special Registration) any public sale or distribution, or to file
any Shelf Registration Statement (other than such registration or a Special
Registration) covering any of its equity securities, or any securities
convertible into or exchangeable or exercisable for such securities, during the
period not to exceed ten days prior and 90 days following the pricing of such
offering (which period may be extended upon the request of the underwriter, to
the extent required by any NASD rules, for an additional period of up to 15 days
if the Company issues or proposes to issue an earnings or other public release
within 15 days of the expiration of the 90-day lockup period). The Company also
agrees to cause each of its directors and senior executive officers, other than
any representative of aHolder servicing on the Board of Directors of the
Company, to execute and deliver customary lockup agreements in such form and for
such time period up to 90 days as may be requested by the managing underwriter.
In addition, the Holder agrees that such Holder shall not sell, transfer, make
any short sale of, grant any option for the purchase of, or enter into any
hedging or similar transaction with the same economic effect as a sale of, any
Common Stock (or other securities) of the Company held by such Holder (other
than those included in the registration) for a period specified by the
representative of the underwriters of the Common Stock (or other securities) of
the Company not to exceed 10 days prior to and 90 days following the pricing of
a



--------------------------------------------------------------------------------

underwritten offering that includes any Registrable Securities of the Holders
(which period may be extended upon the request of the underwriter, to the extent
required by any NASD rules, for an additional period of up to 15 days if the
Company issues or proposes to issue an earnings or other public release within
15 days of the expiration of the 90-day lockup period); provided that the
executive officers and directors of the Company enter into similar agreements
and only if such persons remain subject thereto for such 90 day period. Each
Holder agrees to execute and deliver such other agreements as may be reasonably
requested by the Company or the underwriter which are consistent with the
foregoing or which are necessary to give further effect thereto.

(j) Rule 144; Rule 144A Reporting. With a view to making available to the
Subscriber and Holders the benefits of certain rules and regulations of the SEC
which may permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its reasonable best efforts to:

(1) make and keep public information available, as those terms are understood
and defined in Rule 144(c)(1) or any similar or analogous rule promulgated under
the Securities Act, at all times after the effective date of this Agreement;

(2) file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act, and if at any time the Company
is not required to file such reports, make available, upon the request of any
Holder, such information necessary to permit sales pursuant to Rule 144A
(including the information required by Rule 144A(d)(4) and the Securities Act);

(3) so long as the Subscriber or a Holder owns any Registrable Securities,
furnish to the Subscriber or such Holder forthwith upon written request: a
written statement by the Company as to its compliance with the reporting
requirements of Rule 144 under the Securities Act, and of the Exchange Act; a
copy of the most recent annual or quarterly report of the Company; and such
other reports and documents as the Subscriber or Holder may reasonably request
in availing itself of any rule or regulation of the SEC allowing it to sell any
such securities without registration; and

(4) take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act.

(k) As used in this Section 9, the following terms shall have the following
respective meanings:

(1) “Affiliate” means, with respect to any person, any company that controls, is
controlled by, or is under common control with another company.

(2) “Holder” means the Subscriber and any other holder of Registrable Securities
to whom the registration rights conferred by this Agreement have been
transferred in compliance with Section 9(h) hereof.

(3) “Holders’ Counsel” means one counsel for the selling Holders chosen by
Holders holding a majority interest in the Registrable Securities being
registered.

(4) “Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and (a) filing a registration statement in compliance with
the Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement or
(b) filing a prospectus and/or prospectus supplement in respect of an
appropriate effective registration statement on Form S-3 or other form approved
by the holders of a majority of Registrable Securities available for sales of
securities pursuant to Rule 415 under the Securities Act.



--------------------------------------------------------------------------------

(5) “Registrable Securities” means (A) all Common Stock held by the Subscriber
from time to time, (B) the shares of Common Stock issued at the closing of the
investment represented by this Agreement, and (C) any equity securities issued
or issuable directly or indirectly with respect to the securities referred to in
the foregoing clause (A) or (B) by way of conversion, exercise or exchange
thereof or stock dividend or stock split or in connection with a combination of
shares, recapitalization, reclassification, merger, amalgamation, arrangement,
consolidation or other reorganization, provided that, once issued, such
securities will not be Registrable Securities when (i) they are sold pursuant to
an effective registration statement under the Securities Act, (ii) they shall
have ceased to be outstanding or (iii) they have been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of the securities. No Registrable Securities may be
registered under more than one registration statement at one time.

(6) “Registration Expenses” means all expenses incurred by the Company in
effecting any registration pursuant to this Agreement (whether or not any
registration or prospectus becomes effective or final) or otherwise complying
with its obligations under this Section 9, including, without limitation, all
registration, filing and listing fees, printing expenses, fees and disbursements
of counsel for the Company, blue sky fees and expenses, expenses incurred by the
Company in connection with any “road show,” the reasonable fees and
disbursements of Holders’ Counsel for such counsel rendering services
customarily performed by counsel to selling stockholders that are submitted to
the Company in writing, and expenses of the Company’s independent accountants in
connection with any regular or special reviews or audits incident to or required
by any such registration, but shall not include Selling Expenses and the
compensation of regular employees of the Company, which shall be paid in any
event by the Company.

(7) “Rule 144,” “Rule 144A,” “Rule 158,” “Rule 159A,” “Rule 405” and “Rule 415”
mean, in each case, such rule promulgated under the Securities Act (or any
successor provision), as the same shall be amended from time to time.

(8) “Scheduled Black-out Period” means the period from and including the last
day of a fiscal quarter of the Company to and including the business day after
the day on which the Company publicly releases its earnings for such fiscal
quarter.

(9) “Selling Expenses” means all discounts, selling commissions and stock
transfer taxes applicable to the sale of Registrable Securities.

(l) At any time, any holder of Securities (including any Holder) may elect to
forfeit its rights set forth in this Section 9 from that date forward; provided,
that a Holder forfeiting such rights shall nonetheless be entitled to
participate under Sections 9(a)(4)-(6) in any Pending Underwritten Offering to
the same extent that such Holder would have been entitled to if the holder had
not withdrawn; and provided, further, that no such forfeiture shall terminate a
Holder’s rights or obligations under Section 9(f) with respect to any prior
registration or Pending Underwritten Offering. “Pending Underwritten Offering”
means, with respect to any Holder forfeiting its rights pursuant to this
Section 9(l), any underwritten offering of Registrable Securities in which such
Holder has advised the Company of its intent to register its Registrable
Securities either pursuant to Section 9(a)(2) or 9(a)(4) prior to the date of
such Holder’s forfeiture.

10. Governing Law. Notwithstanding the place where this Agreement may be
executed by any of the parties hereto, the parties expressly agree that all the
terms and provisions hereof shall be construed in accordance with and governed
by the laws of North Carolina, without regard to principles of conflicts of law.



--------------------------------------------------------------------------------

11. Further Assurances. From and after the date of this Agreement, the parties
hereto shall execute and deliver or cause to be executed and delivered such
further instruments and take such other actions as may be required to carry out
this Agreement.

12. Entire Agreement. Except with respect to that certain Confidentiality
Agreement and Non-Disclosure between the Company and the undersigned as may have
been previously executed, this Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and may be
amended only by a writing executed by both parties.

13. Reliance. Notwithstanding anything contained herein to the contrary, the
undersigned acknowledges and agrees that it is relying only on the information
obtained through its own due diligence and knowledge of the Company and its
prospects in deciding whether to subscribe for the Common Stock.

14. Counterparts. This Agreement may be executed by one or more original or
facsimile counterparts, each of which shall be deemed an original and all of
which together shall constitute one agreement.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

Signature Page to Subscription and Registration Rights Agreement

The Subscriber has carefully read in its entirety the Agreement of which this
signature page is an integral part.

The Subscriber has checked the following box if it is subject to back-up
withholding under the provisions of Section 3406(a)(1)(C) of the Internal
Revenue Code: ¨

Under the penalties of perjury, by signature below, the Subscriber hereby
certifies that the Social Security number or Tax I.D. number shown below is the
Subscriber’s true, correct and complete Social Security number or Tax I.D.
number and that the information given in the immediately following sentence is
true, correct and complete. If applicable, the Subscriber agrees to complete,
execute and deliver to the Company a Form W-9 or such other forms or documents
as may be appropriate for the Company to comply with its obligations under the
Internal Revenue Code.

 

Social Security or Tax I.D. Number:  

 

 

Name(s):  

 

Address:  

 

City:  

 

  State:  

 

  Zip:  

 

 

    E-mail address: AMOUNT SUBSCRIBED FOR: $
                                            

 

    Telephone Number: NUMBER OF SHARES OF COMMON STOCK    

 

SUBSCRIBED FOR:                                                                
 

MANNER IN WHICH TITLE IS TO BE HELD:

¨ Individual(s) ¨ Partnership ¨ Corporation ¨ Trust

If joint ownership, please designate one of the following:

¨ Joint Tenants with Right of Survivorship ¨ Community Property ¨ Tenants in
Common

 

Dated:  

 

 

 

    Signature    

 

    Signature

 

ACCEPTED BY:   BNC Bancorp   By:  

 

  Name:  

 

    Title:  

 

  Dated:  

 

 